Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (Claims 1-10) in the reply filed on 09/08/2021 is acknowledged.
Claims, 11-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/08/2021.
Claims 11-14 are canceled.
Claims 1-10 are examined on the merits.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aarestad et al (WO 2016134052 A1, hereinafter 'Aarestad').
Regarding Claim 1, Aarestad discloses an electronics unit for use in a negative pressure wound dressing apparatus, the electronics unit comprising: 
a negative pressure source (figure 6, pump housing element 101, [0011] "The term pump housing element refers to a discrete element of a filtration device which comprises a vacuum source"); 

a flexible circuit board ([0066] "The vacuum pump housing element contains an aperture 124 for the insertion of a flexible printed circuit board"); 
wherein the exhaust mechanism comprises a translucent ([0080] "The cap may be made of any compatible material both solid and or translucent in color") or transparent material or a material that allows transmission of UV light.
Regarding Claim 4, Aarestad discloses the electronics unit according to Claim 1.
	Aarestad further discloses the electronics unit further comprises an inlet protection mechanism (figure 6, filtration cap element 100).
	Regarding Claim 7, Aarestad discloses the electronics unit according to Claim 1.
	Aarestad further discloses the exhaust mechanism comprises a filter (figure 12, filtration membrane 112).
	Regarding Claim 8, Aarestad discloses the electronics unit according to Claim 1.
	Aarestad further discloses the exhaust mechanism is positioned in fluid communication with an outlet of the negative pressure source ([0080] “The pump housing exterior cap 117 may serve as a means to seal components mounted on the exterior of the pump housing as well as contain apertures serving as pump exhaust features”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over  Aarestad in view of Schönholz (US 20170127525 A1).
Regarding Claim 2, Aarestad discloses the electronics unit according to Claim 1.
Aarestad further discloses the exhaust mechanism that transparent ([0080] "The cap may be made of any compatible material both solid and or translucent in color") and a circuit board under the exhaust mechanism (referring figure 9 and 10, the circuit board placed on the housing element 101, and the housing element is covered by exhaust cap 117). 
Aarestad does not disclose wherein the flexible circuit board comprises a material that will fluoresce when exposed to UV light coating the flexible circuit board and/or electronic components on the flexible circuit board; 
wherein the material coating is configured to fluoresce under UV light; and
wherein the material that will fluoresce when exposed to UV light is positioned between the translucent or transparent material or the material that allows transmission of UV light of the exhaust mechanism and the flexible circuit board.
Schönholz teaches utilizing UV curable resin layer to laminate a circuit board relatively pertinent to problem posed by Applicant of coating the circuit board comprises circuit board (figure 6, structured inner layer 24) board comprises a material (figure 6, UV resin portion 25) that will fluoresce when exposed to UV light ([0029] “fluorescent dye can be added to the resin composition that fluoresce when exposed to UV light”) coating the flexible circuit board (figure 7, results from the lamination step shown in figure 6) and/or electronic components on the flexible circuit board; 
wherein the material coating is configured to fluoresce under UV light ([0029] “fluorescent dye can be added to the resin composition that fluoresce when exposed to UV light”); and
wherein the material that will fluoresce when exposed to UV light is positioned between the translucent or transparent material (figure 2, UV light transparent portion 20) or the material that allows transmission of UV light of the exhaust mechanism and the flexible circuit board (see figure 7, UV resin portion 25 is located above circuit board 24, and Aarestad discloses the circuit board placed under transparent exhaust cap, therefore the modified the device would have the material between the cap and circuit board).
Schönholz provides the UV florescent material to the circuit board in order to enhance encapsulation of the electrical component in the laminate and/or reducing the thickness of the resulting laminate ([0036]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit board of Aarestad to incorporate Schönholz and provides UV resin portion between the transparent exhaust mechanism and the circuit board in order to laminate the circuit board with reducing the thickness of the resulting laminate.
Regarding Claim 3, Aarestad discloses the electronics unit according to Claim 1.
Aarestad further discloses the exhaust mechanism that transparent ([0080] "The cap may be made of any compatible material both solid and or translucent in color") and the circuit board under the exhaust mechanism (referring figure 9 and 10, the circuit board placed on the housing element 101, and the housing element is covered by exhaust cap 117). 
Aarestad does not disclose wherein the flexible circuit board comprises an adhesive configured to secure components of the electronics unit;
wherein the adhesive is configured to cure with exposure to light; and 
wherein the adhesive is positioned between the translucent or transparent material or the material that allows transmission of UV light of the exhaust mechanism and the flexible circuit board.
Schönholz teaches the flexible circuit board comprises an adhesive ((figure 7, UV resin portion and further [0020] teaches such material is adhesive material) configured to secure components of the electronics unit (see figure 7, and [0036] uncured UV resin portion 27 provides good encapsulation of the electrical component);
wherein the adhesive is configured to cure with exposure to light ([0037] uncured UV resin portion can be cured by the application of UV light to the final laminate); and 
wherein the adhesive is positioned between the translucent or transparent material or the material that allows transmission of UV light of the exhaust mechanism and the flexible circuit board (see figure 7, UV resin portion 25 is located above circuit board 24, and Aarestad discloses the circuit board placed under transparent exhaust cap, therefore the modified the device would have the adhesive between the cap and circuit board).
Schönholz provides the UV resin to the circuit board in order to enhance encapsulation of the electrical component in the laminate and/or reducing the thickness of the resulting laminate ([0036]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit board of Aarestad to incorporate Schönholz and provides UV resin portion between the transparent exhaust mechanism and the circuit board in order to laminate the circuit board with reducing the thickness of the resulting laminate.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over  Aarestad in view of Askem et al (WO 2016103031 A1, hereinafter 'Askem '16').
Regarding Claim 5, Aarestad discloses the electronics unit according to Claim 1.
Aarestad further discloses wherein a portion of the casing that is configured to extend at least partially across a surface of the negative pressure source (see figure 9 and also [0080] "pump housing exterior cap 117 located on the surface of pump housing 101") 
Aarestad does not teach the portion of the casing is configured to be positioned between the negative pressure source and the flexible circuit board.
In the same field of endeavor, Askem 16’ teaches pump assembly (figure 13-14, 400) include exhaust mechanism (figures 19-22, a pump housing 420 which comprises exhaust port 428) comprising a portion of the casing is configured to be positioned between the negative pressure source and the circuit board (the pump assembly 420 comprises a pump housing and [0211] “front side of the pump assembly 400 can be designed to be placed between the front side of the pump assembly and the circuit board 200 (shown in Figure 13) which indicates the pump housing 420 is located between the circuit board and the pump assembly). 
Askem 16’ provides the portion of pump housing between the circuit board and the pump assembly in order to make the device to have a compact and small size ([0135]), and also reduce the production cost while keeping high efficiencies ([0136]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronics unit of Aarestad to incorporate the teachings of Askem 16’ and provide an exhaust mechanism comprising a portion of the casing that positioned between the negative pressure source and the circuit board in order to make the device more compact.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over  Aarestad in view of Askem et al (US 20130331823 A1, hereinafter 'Askem 13'').
Regarding Claim 6, Aarestad discloses the electronics unit according to Claim 1.
Aarestad does not disclose the exhaust mechanism comprises a nonreturn valve leaf.
In the same field of endeavor, Askem 13’ teaches a pump assembly (figure 8, pump assembly 200) comprises the exhaust mechanism (figure 11, valve assembly 220)) comprises a nonreturn valve leaf (figure 13, valve flaps 228).
	Askem 13’ provides valve flaps in order to improve the seal between the exhaust mechanism and outlet to increase the efficiency of the pump assembly embodiment ([0239]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the exhaust mechanism of Aarestad to incorporate the teachings of Askem 13’ and provide the nonreturn valve leaf in order to increase the efficiency of the pump.
Claim 9-10 is rejected under 35 U.S.C. 103 as being unpatentable over  Aarestad in view of Askem et al (US 20150174304 A1, hereinafter ‘Askem 15’).
Regarding Claim 9, Aarestad discloses the electronics unit according to Claim 1.
Aarestad does not disclose a wound dressing comprising the electronic unit.
Askem 15’ teaches a wound dressing (figure 12A, dressing kit 230) comprising a pump assembly (figure 12A 232 and 234).
Askem 15’ provide the pump assembly into the wound dressing in order to make the pump assembly sufficiently small and portable size ([0206]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronics unit of Aarestad to incorporate the teachings of Askem 15’ and provide a wound dressing comprising the electronic unit in order to make the device portable size.
Regarding Claim 10, Aarestad, as modified by Askem 15’, teaches the wound dressing according to Claim 9.
Aarestad does not teach the electronics unit is positioned within one or more layers of the wound dressing.
Askem 15’ teaches the electronics unit is positioned within one or more layers of the wound dressing ([0296] “the pump assembly 232 and/or batteries 234 can be embedded within one or more of the absorption layers 236 of the dressing 238”)
Askem 15’ provide the pump assembly and/or batteries embedded within the absorption layer of the dressing in order to improve the ability of the pump assembly and/or batteries to withstand impact, and provide a more aesthetic design ([0296]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronics unit of Aarestad to incorporate the teachings of Askem 15’ and provide the electronics unit positioned within the wound dressing in order to provide a more aesthetic design.
Conclusion










The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gowans et al (US 20190192350 A1) teaches a wound dressing comprising pump assemblies within the dressing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        /KAI H WENG/Examiner, Art Unit 3781